Citation Nr: 1338213	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-06 219	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for loss of balance.

3.  Entitlement to an initial (compensable) rating for residuals of a left hip fracture with strain.

4.  Entitlement to an initial (compensable) rating for residuals of a right hip fracture with strain.

5.  Entitlement to an initial (compensable) rating for residuals of a right little finger fracture.

6.  Entitlement to an initial (compensable) rating for bilateral pes planus.

7.  Entitlement to initial increased ratings for left knee status post fracture with residual strain, rated as 10 percent disabling since February 8, 2012, and zero percent disabling prior to February 8, 2012.

8.  Entitlement to initial increased ratings for right knee status post fracture with residual strain, rated as 10 percent disabling since February 8, 2012, and zero percent disabling prior to February 8, 2012.

9.  Entitlement to initial increased ratings for left ankle status post fracture with residual strain, rated as 10 percent disabling since February 8, 2012, and zero percent disabling prior to February 8, 2012.

10.  Entitlement to an initial increased ratings for right ankle status post fracture with residual strain, rated as 10 percent disabling since February 8, 2012, and zero percent disabling prior to February 8, 2012 .

11.  Entitlement to an initial rating in excess of 10 percent for right thumb status post fracture with open reduction and internal fixation.

12.  Entitlement to initial increased ratings for cervical spine degenerative joint disease, rated as 10 percent disabling since February 8, 2012, and zero percent disabling prior to February 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  VA has transferred jurisdiction of the Veteran's claim file to the VA RO in St. Louis, Missouri.

The review of the claims file includes the paper and electronic records.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 2001 to May 2008.

2.	On November 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


